 TIERNEY ELECTRICAL MFG. CO.229TierneyElectricalManufacturing CompanyandInter-national, Brotherhood of ElectricalWorkers Local46, AFL-CIO. Case 19-CA-4887July 26, 1971DECISION AND ORDERBY CHAIRMANMILLER ANDMEMBERS JENKINSAND KENNEDYOn February 4, 1971, Trial Examiner GeorgeChristensen issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom-and take certain -affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief. The General Counselfileda brief in support of the Trial Examiner'sDecision.Pursuant to the- provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations' Board has delegated itspowers in connection with this case to a three-memberpanel.-The, Board has reviewed the rulings of - the TrialExaminer made at the hearing and finds that noprejudicial error was committed.-, The rulings arehereby affirmed. ,The Board has considered the TrialExaminer's `Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner to the extent they are consistent'withthe following:1.We find, in agreement with the Trial Examiner,that the Respondent, in its July 10, 1970,1 meeting ofemployees, conveyed an implied threat of discharge,toany employee who continued to support the Unionand failed to support the Tierney Employees' Council,and thereby violated' Section 8(a)(1) of the Art. Wealso find that the Respondent violated Section 8(a)(2)and (1) of the Act by forming, dominating, andassisting the Tierney Employees' Council'2 --2.We do not agree with the Trial Examiner thattheRespondent constructively discharged JamesRowe on July 20 because of his status as the Union'sleading supporter and his opposition to the Respon-dent's efforts to foist the Tierney Employees' Councilon the employees.As found, by the Trial Examiner, on May 1-6, 1969,Rowe received his first, written warning notice fromthe Respondent. During the 6 weeks preceding this,notice,Rowe was absent for 6workdays; , on the 24days he did work, he was late in reporting to work inthe morning 16 times and late reporting back fromlunch 12 times.The Respondent's rules require that employeespunch timeclocks on commencing- work in' themorning, on leaving work for lunch, on'returning towork from lunch, on leaving in the afternoon, and, ona separate section of the timecard, on commencingand completing each job.-Employees are also requiredto write in the number relating to such job so that anallocation of labor costs can be made.On March 12, and again on March 17, Rowereceived verbal warnings for failure to follow theRespondent's rules regarding-the punching of time-cards.During the 9 week s prito April 16, Rowewrote rather than punched the time he, allegedlyreturned from lunch'on five occasions, and punchedin and out for lunch at the same time on 15 occasions.Because of these continued violations of ; Respon-dent's rules and also because Rowe took a productionproblem to higher supervision rather than to hisforeman as required by Respondent's regulations,Rowe wasissued his second written warning notice onApril 16.It is not alleged that the issuance of any of the verbalor written warnings mentioned above was discrimina-torilymotivated.Moreover, it is undisputed thatRowe continued to violate the Respondent's rulesregarding timecards subsequent to the April 16written warning. In these circumstances, we do not seehow Rowe's failure to punch in after lunch on July 17can be characterized by the Trial Examiner as sotrivial as to imply a discriminatory motivation.While it is true that Rowe was active on behalf ofthe Union, campaigned against the formation of theTierney Employees' Council, and, along with severalof his fellow employees, demonstrated; his lack ofsupport for the Council, there is no substantialevidence, that, the Respondent held any union animusagainstRowe for these activities. In fact, Roweadmitted that, while, he was the only employee whorefused to participate in the July 17, meeting to electthe Council's representatives, President Baker toldhim while the voting was in progress that if he did 'notwish to participate this was acceptable to Respondent.Because of Rowe's'continued and flagrant violationof Respondent's rules, and because of the lack ofevidence either of ' any substantial union animusiUnless otherwiseindicated,all dates occurred in 1970.Show Cause was served on Tierney Employees'Council and the other2 In making such a,finding we are mindful of the,fact that the Tierneyparties hereto, to show cause in writing,why, in light of the fact that noEmployees'Council was not served witha copy ofthe complaint in thisexceptions had been filed with respect to the Trial Examiner's 8(ax2) andmatter as provided in Sec:102.15 of the National Labor Relations—Board(1) findings,these"finding's should not be adopted by the Board. TheRules and Regulations,Series 8, as amended. On June 2,1971, Notice toNotice To ShowCause was not answered.192 NLRB No. 41 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDtoward Rowe or of disparate-treatment imthe issuanceof ' the, 1-week suspension given hint on July 20; wefind' that'the General Counsel has not sustained hisburden, of proving discrimination in- the issuance ofthis suspension. We shall dismiss that allegation of thecomplaint. It follows that Rowe's quitting his employ-ment in :,protest, of this suspension was not aconstructive discharge.We shall dismiss that allega-tion of the; complaintas well.ORDER'Pursuant to ' Section 10(c) of the National LaborRelations- Act,, as amended, the National LaborRelations Board adoptsas itsOrder the recommend-edOrder of the Trial, Examiner, as modified below,and -hereby orders that the Respondent, TierneyElectrical "Manufacturing , Company, its officers,agents, successors,and assigns, shall take the actionset forth in `the.Trial Examiner's recommended Order,as somodified:1.Deleteparagraph I (d).2. LL Delete paragraphs 2(b) and 2(c) and redesignateparagraphs 2(d) and-2(6) as paragraphs 2(b) and 2(c),respectively.3.Substitute the attached Appendix for the TrialExaminer's Appendix.,APPENDIXNOTICE TO EMPLOYEESPOSTED BY, ORDER OF THENATIONALLABOR ' RELATIONS , BOARDAn Agency of the UnitedStatesGovernmentWE WILL` NOT `dominate the formation oradministration of the Tierney Employees' Councilnor contribute unlawful-supportor assistance to it.WE WILL NOT threaten any employee withhood of Electrical Workers Local 46, AFL-CIO,and/or refusing to support the Tierney Employees'Council.WE WILL withdraw and withhold all recognitionfrom 'the` Tierney Employees' Council as thebargaining- representative of our employees for thepurpose' of` dealing' with us concerning g rievances,labov,disputes,wages, ratesof pay, - hours ofemployment, or other terms- or conditions ofemployment and, W E'"WILL completely disestab-lish that organization as-such representative.TIERNEY ELECTRICAL,MANUFACTURING'-COMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced .,byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions_concerningrths notice or compliancewith its provisions may be directed to the Board'sOffice— Republic Building, 10th Floor, 1511 ThirdAvenue, Seattle,Washington 98101,Telephone206-583-45,32.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN,, Trial Examiner: The Complaintin this case issued on August '24, 19`'70,1 alleging that the-TierneyElectrical-ManufacturingCompany 2 violated-Section 8(a)(1), (2), and (3) of the National Labor RelationsAct, 'as amended (herein the Act) by: (1) forming;dominatmg,_ and assisting the Tierney Employees Council(herein the Council) to succeed'the International'Brother-hood= of ElectricalWorkers Local 46; AFL-CIO3 inrepresenting its employees in- dealing with the Companyregarding the employees' wages, hours,and workingconditions, (2) threatening to discharge employees .-whofailed to desist from supporting the Union and/or failed orrefused to r support the Council, and (3) constructivelydischarging lames Rowe because of support of the 'Unionand opposition to the Council.Itwas either stipulatedor conceded that the charges were'duly `filed and served,4 that the jurisdictional facts andconclusions, set out in the Complaint were true and correct,'that '=theUnion' at':-all -timespertinent", was, a labororganization as that term is defined in Section2(5) of the,Act, that the' Union was the exclusive collective-bargainingagent of the production',and maintenance employees. of theCompany between December 24, 1968, and May' 11, that'All dates are 1970,,,unless otherwise stated. TheUnion filed,the original,charge onJuly 23 andan amendedcharge on August 24.2Hereaftercalledthe Company.3Hereafter calledthe Union.4The; Company moved, to dismiss those portions of the Complaintalleging thatthe Company violated the Act by constructively dischargingRowe.'Company' Counsel contended that suchallegationsshould bedismissedbecause the 'Board is'barred by the Act from, prosecuting-unfairlabor practice complaints on its own motionand assertedthatthe amendedcharge containing the Rowe allegation wassolicited bya Board agent aftercompletion of 'the' Regions investigation of the originalcharge.` Noevidence was produced to support the assertion.The Region has broaddiscretion to include within`a complaintany violations disclosed 'by itsinvestigation of the'original r charge and there' is a, presumptively validamended charge ^ executedby the Union allegingthat theRowe mordentconstituteda constructive discharge in violationof the Act. The motion isdenial. TIERNEY ELECTRICAL MFG. CO.231the Union was decertifiedas such representativeon July 6(Case 19-RD-496), and that at alltimespertinent WilliamBakerwas the -Company'spresident,Leonard Faucher wasits vice president,Fred Kovarwas itsproductionmanager,BernardTomlinsonwas its foreman,and all of theforegoingwere Company supervisors within themeaning ofSection2(11) of the Act.-The Companydeniedthat the Council was a labororganizationwithin themeaning ofthe Act, that it formed,3olninated,or assistedtheCouncilin representing itsemployees, that it threatened ,its employees, or that itconstructively discharged Rowe, and it therefore requested'dismissalof the Complaint.The issuesare: (1) whether the Council was a labororganization within .the meaningof the Act, (2) whether theCompany formed, dominated, or assisted the Council as theUnion's successor, (3) whether the Company threatened itsemployees with discharge for supporting the Union and/orrefusing or failingto support the Council, (4) whether theCompany constructively discharged Rowe for his supportof the Union and/or opposition to the Council, and (5)whether by any, of.the above the Company violated the Act.A hearingon the issueswas held atSeattle,Washington,on October 15 and 16. The parties appeared by counsel andwereafforded full opportunity to adduce evidence, to'examine and cross-examine witnesses, to argue, and to filebriefs.Briefs havebeen received from the General Counseland the Company.Basedupon his review of the entirerecord, observation of the witnesses, perusal of the briefs,and research, the Examiner enters the following:FINDINGS- OF FACT1.JURISDICTION AND LABOR ORGANIZATIONThe jurisdictional facts and the qualification of theCompany as an employer engaged'in commerce and theUnion as a labor organization,within the meaning ofSection 2(2),(5), (6), and(7) of the Actare conceded by theParties,and the Examiner so finds.The issue'-of theCouncil's satisfaction of the labor organization definitionshall be treated and resolved below.II. THE UNFAIR LABOR PRACTICESA. Introduction and BackgroundAt times pertinent to this proceeding the Companyemployed approximately 40 persons, of which approxi-mately 25 or 26 were employees engaged in production andmaintenance work. It was engaged in the business ofmanufacturing electrical transformers,with about 75percent of its, work on custom orders and the balance onstandard productionitems.There were three productiondepartments, namely, the-coil winding department, the corecutting and sheet- metal 'department, and 'the assemblydepartment: the- management hierarchy, in a descendingorder,, consisted ofWilliam - Baker, president, LeonardFaucher, vice president, Fred Kovar,-production manager,Bernard Tomlinson,,- foreman of the coil winding depart-ment,Robert Creed, foreman of the core cutting and sheetmetal department, and Jerry Mallory, foreman of theassembly department .5The Union was certified by the Board as the exclusivecollective-bargaining representative of the -Company'sproduction and maintenance employees on December 24,1968, after an election which it won by a narrow margin.The Company and the Union-negotiated and executed theirfirst (and only) contract the following spring for a i-yearterm extending from April 9, 1969, to April 9,1970. Thecontract did not contain aunion-security provision.The Union and the Company went into negotiations for anew contract -in the spring -of 1970. By .April, they were ingeneral,agreement on economic -terms but were unable toresolve their differences over the Union's demand for alimited union shop, i.e., a provision requiring any presentmembers of the Union employed by the Company to retaintheirmembership as a condition of employment andrequiring new employees to acquire such membership. after30 days of employment but excluding from such require-ment present employees who were not members unless atsome future date they voluntarily joined the Union.Following such deadlock, a decertification petition wasfiledwith the Board (on May 11). No negotiations wereconducted thereafter. An election was conducted on June25 which the Union lost, again by a- narrow margin. Acertification of the results of the election was issued on July6,1970.B.The Alleged Threat,Domination,and Status oftheCouncilBaker testified that because several-, employees ap-proached him, both before and after the Union's decertifi-cation, to -suggest the creation of a shop committee orsimilar group to represent the employees in dealing withmanagement concerning- their problems, on-July 7 (one dayafter issuance of the Board's certification of, the Union'sloss of majority representative status), he "took the bull bythe,horns and summarized the ideas that -had beenfurnished to me by these fellows in the shop ... anddecided ... that we would have a general-meeting of allthe shop production employees on July 10." One employee,Robert Potter, confirmed that he approached,Baker shortlyafter the decertification election, but testified that what heasked was whether Bakerwould approvethe employees'formation of some kind of a shop committee to seek betterwages and the like.In any event, on or about July 7, Baker prepared adocument setting out the purposes, function, methods ofoperation, and procedures for selection of- representativesof an organization he titled the "Tierney EmployeesCouncil." While he claimed most of the matters containedin the document had been suggested to him by employeesover the years, he condeded the preparation of thedocument and proposing its adoption by the employeeswere solely his ideas. The document read as follows:TIERNEY EMPLOYEES'COUNCIL1.WHAT ARE THE PURPOSES OF THE COUN-CIL?a.To improve mutual understanding and commu-nication among all Tierney employees, whatever theirjob.5Plus others whose titles and functions were not developed. 232DECISIONSOF, NATIONALLABOR RELATIONS BOARDb.To provide an open two-way channel- .forexpression of settlement of employee, complaints.c.To provide an open, two-way channel for advice,and suggestions for changes and improvements,, inwages,work rules, working conditions and disciplinaryprocedures.`d.To provide an open , two-way channel forexplanation of standard Company rules and policies toall employees.e.To plan and co-ordinate whever recreational andsocial activities,-are desired, such as bowling, Christmasparty, picnic, service awards, newsletter, etc.2.,WHO WILL BE ON THE COUNCIL? ,a.Three representatives elected from the ranks ofallTierney employees,' with the exception of officeemployees., ,3.-WILL EACH COUNCILMAN REPRESENTONLY ONEDEPARTMENT?a.No. All.three Councilmen will be elected bysecret ballot voteof ALLemployees.4. :-IOW WILL COUNCILMEN BE ELECTED? ,.a.By a- secret-ballot vote held some time duringnormal working- hours. After the first election, anelection, will, be held every, four months to elect oneCouncilman to fill the vacant position.b.The man receiving the greatest number of voteswins.5.HOW LONG WILL COUNCILMEN SERVE ONTHE-COUNCIL?-,a.Themormal term of office will be one year. Theonly exception Twill be for two of the three Councilmenelected at thefirstelection. , ^--b. , In the firstelection, the man receiving the largestnumber of votes will serve as Councilmen,for one year.The man'receiving the second-largest number of voteswill serve foreight months, and theman receiving thethird-largest numberof votes will serve for four months.In all subsequentelections,allCouncilmen will' beelected for-'a term of one year. This arrangement willprovide for-at least two experienced men on the Councilat all times.6.WILL COUNCILMEN BE ELIGIBLE FOR RE-'ELECTION?a.Yes. As long as a Councilman is doing a good jobof representingthe employees, and he wants to continuein his Council position, there is nothing to prevent himfrom being re-elected._.-7.WHAT HAPPENS IF THERE IS A VACANCYON THE COUNCIL? ,a.If there is a vacancy on the Council because, ofresignation, termination or other cause, another electionwill ,be held within two weeks to elect anotherCouncilman to serve out the unexpired term.8.WHAT ARE THE COUNCILMEN EXPECTEDTO DO?a.The Councilmen will be expectedtomeet as agroup regularly with the employees to:- (1) Listen to, understand, and where possible, solvecomplaints.6The Company did not produce any evidence in support of thiscontention;in fact, Baker testified that he did not know whether or not(2)Listen to , and understandsuggested{ improve--,ments and changesinwages,,,work,rules,working.,conditions and disciplinary procedures, for-the good ofall employees.,(3)Pass along to the, employees any informationconcerning Company policies,businessconditions,future plans, etc., which they feel is`important.(4) Find ,out the desires of the employees with regardto any recreational or social events or'programs.b.The councilmen' will be' expected to meet as,' agroup regularly with Company Management to:(1)AdviseManagement"on improvements andchanges in work rules,wages,working ,conditions'anddisciplinary, procedures.(2) Pass along information on employee complaints.Discuss those employee complaints solved by theCouncil, and provide informationandbackground onemployee complaintsnotsolved by the' Council alongwith recommendations for-propersolution. ," -(3)Discuss Company policies,businessconditions,future plans, etc., so that these can be presented tot heemployees.(4)Pass 'along information concerning employee'-'desires on social and recreational events and programs,along with recommendations for action.-On completing the document,Baker causeda notice to beposted on the employees' bulletin boardreading asfollows:NOTICE7/8/70There willbe ageneral meeting of all employees withBillBaker, Len Faucher and Fred Kovar at 3:00 p.m.on Friday, July 10th., in the shop.The purpose of the 'meeting isto discuss theformation of an employees' representation group.Please do'not punch out until the meeting is over.The meeting was held as scheduled. The `departmentalforemen and the production and maintenance employees ofthe Company attended, as well as Baker, Faucher, andKovar.Baker chaired the meeting and spoke, using a blackboardfor illustration purposes: He drew two series of circles witharrows on the Board, one series pointing to the right and theother to_ the 1'eft, plus a large arrow, pointing right.. He-described the two series as demonstrative of the two hostilegroups existing, among the employees due, to -respectivepro- and anti-union sentiments, and the large^ arrow-asrepresenting progress, or the "right" direction. He stated,,that ,the friction generated by the division among theemployees had an adverse effect on both morale andproduction,6 that it would not 'be tolerated, and that itwould be, eliminated, at the same time changing thedirection of most of the=arrows pointing left,to point to theright and ,finally erasing the few remaining circles contain-ing,arrows pointing in the "wrong" direction (left).Baker next read the various sections of the documentrhehad prepared earlier (set out above), explained their,production dropped in the perioddating fromthe Union's certification(December24,1%8)and its decertification(July 6, ,1970)., TIERNEY ELECTRICAL MFG. CO.233meaning and intent as he read down,expressed hisendorsement of the proposals therein contained, and hadKovar distribute copies. He then asked for comments. Afew employees indicatedtheir endorsement of the proposal.Baker asked for a show of hands of those in favor of theproposal.A majority of those attending the meeting held uptheir hands(about 17 of 26). Faucher then took charge andexplained the mechanics of the election to be held under theterms of the document.-Rowe attended the meeting.He did not hold up his handand, in Baker'swords, "indicated his disdain of the Councilor the committee by getting up, throwing his cigarette onthe floor and crushing it out with his foot."The meeting concluded about 3:30 p.m.7 The employeesthen punchedout. Theywere paid by the Company for thetimespent attending the meeting.On July 13,Kovar distributed to -each employee a;document with boxes for marking whether-,or not the-employee desired nomination as a candidate for one of thethreeCouncilman positions described in the' Bakerproposal.A space was'provided for signature.Kovarsubsequently collected the documents.Later in the day anoticewas posted by management on the employees'bulletin board listing 12 candidates for the 3 positions,including Jerry Mallory,a foreman,and notifying theemployees that an - election of I' of the 12 for theCouncilman positions under the procedure outlined in theBaker proposal would be conducted at 11:30 aim.on July 17.The employees assembled for the election at theappointed time.Baker instructedthem to line up single file,passed out ballots,and told them to mark their-ballots atan -adjacent'table and drop them into a box on the table.The employees complied with his instructions.Followingthe completion of the balloting,Baker,with the assistanceof several employees,tallied the ballots.Rowe participatedintheinitialassemblyand tried to persuade(unsuccessfully)several employees not to vote.He did notvote and returned to his workplace and went to workbefore the balloting was completed.He was the onlyemployee who did not vote (except for one absentee). BothKovar and Baker approached Row at his workplace andurged him to vote but he -persisted in hisrefusal toparticpate in the election. After the tally,Met Gibb, DonMayer,and Fred Miller were declared elected.s Theemployees were paid`for the time spent-at the election.Some time later,Uibb,Mayer,and Miller conferred'atGibb's work station and decided to take up two proposalswith management;first,to propose that since there was tobe a new slate, °the past be stricken and all previously issuedletters of reprimand or warning notices be destroyed andnot used againstemployees, and second,to propose a wage-increase to match their increased cost of living.They werepaid for the time they conferred.On July 20, Miller and Gibb9 met with Baker,Faucher,and Kovar and presented their proposals.The Companyofficials refused to accede to the first proposal,stating theirreasons therefor,and stated that a cost of living increasewould be considered as soon as the next published-figuresof the Bureau of Labor Statistics became available. A thirdsubject (actually related to the first one) was broached byGibbandMiller; they declared it was general knowledgethat it was Company policy to discharge on a third letter ofreprimand or warning notice and requested that the policybe changed to suspension instead of discharge at the thirdwarning, on the ground this might improve performanceand avoid the harshness of a discharge. The proposal wasdiscussed and the management reaction was favorable.Gibb and Miller were paid for the time spent at themeeting.Putting together Baker's preparation, presentation, andadvocacy of the document establishing the Council,declaration of the Company's intention to eliminate anyonecontinuing to pull in the "wrong" direction (Symbolized bythe erasure of those circles containing arrows pointing tothe left after retaining those circles who left-pointing arrowswere reversed to the right) at the July 10 meeting, anunmistakeablemessage was conveyed-either abandonidentification with the losing Union (left-pointing) factionand join the faction supporting the Company and theCouncil (right-pointing) or out you go, and the Examiner sofinds and concludes. The Examiner further finds that theCompany's message conveyed a threat of discharge of anyemployee who persisted in the exercise of his right either tocontinue his support of the Union or to refrain from givingsupport to the Council, or both, thereby violating Section8(axl) of the Act.Whether or, not some of the ideas contained in Baker'sJuly 7 proposal emanated from Company employees, it isundisputed that it was Baker, and Baker alone, who put theproposal together, called the employees together and placedit before them, solicited their support-of-it, announced andran the election where the Council's representatives werechosen, and paid the employees' `for attending the` meetingsed, and the representatives chosen met together and withmanagement. In these activities' he was actively aided bothby 'Faucher and Kovar, the former' setting out themechanics of the election and the latter solicitingnominations for Council representative and distributingBaker's proposal. It is further noted that the foremenattended the July 10 and 17 meetings, and that-one of themwas a candidate for the Council.`It is difficult to visualize how the Company by its topofficials could have done any more 'to create the Council,spell out its function, and dictateits modus operandi.The sole question remaining is whether the, Councilconstituted a "labor organization" within the meaning ofSection 8(a)(2) of the Act. Section 2(5) of the Act defines asa labor organization "any organization . . . agency .. ,employee representation committee or plan, in whichemployees participate and which exists for the purpose, inwhole or in part, of dealing with employers concerninggrievances, labor disputes, wages, rates of pay, hours ofemployment, or conditions of work."Certainly, Baker's July 7 proposal was, a plan, whichvisualized and, upon its July 10 adoption, created withTThe shifthours were 7 a.m. to 11 am. and 11:30,a.m. to 3:30 p.m.term, and Gibb, with the third largest number to a 4-month term.$Miller received the most votes and was declared elected to a,full 1-9Mayer was on vacation.year term; Mayer with the next largest number of votes to an 8-month 234DECISIONSOF NATIONALLABOR RELATIONS BOARDemployee participation an employee representation com-mittee, for. _ thepurpose,inter alia,of dealing with theCompany concerning employee complaints or grievances,wages, and employment conditions (see particularly para-graphs 1.b., l.c., 8.a.(2), 8.b.(l) and 8.b.(2)). That theemployee representatives chosen under the plan sounderstood their function is borne out by their firstproposals, one regarding disciplinary practices or, workingconditionsand the 'other regarding wages. In fact,managementaccepted the Council's modified proposal onemployee discipline, i.e., to suspend rather than dischargeas a step preliminary to discharge.'Basedupon the foregoing, the Examiner finds andconcludes that the Council was a labor organization withinthe meaning of the Act' and that the Company by itsformation and domination of the Council and its assistancethereof, including financial support, violated Section8(a)(2) and (1) of the Act.C.The, Alleged Constructive DischargeJames Rowe, was,hired by the ,Company in 195,9 as a coilwinder,and -worked for the Company continuouslythereafterexcept for one period when he quit theCompany's employ.As earlier noted, the Union was certified by the Board asthe exclusive collective-bargaining representative of theCompany's employees on December 24, 1968, and enteredinto a 1-year contract with the Company on April 9, 1969.Rowe became a member of the Union and was appointedas its shop steward in October 1969.10On May to, 1969, Rowe,received his first written warningnotice,, from the Company, for frequent tardiness., Duringthe,6 weeks preceding he was absent for 6 workdays; on the24 days he worked, he was late in ,reporting to work in themorning 16 times and late reporting -back from lunch 12times.Rowe was active in soliciting employees of the Companyto become.,Union members, a fact known to ForemanTomlinson due to,. Rowe's appearance during the lunchbreak, for the night shift (Rowe, was on the day shift) tosolicit employees working that shift. Tomlinson at that>timewas_working as a,foreman on the night shift, noted Rowe'spresence, and indicated to Rowe that he,had no objectiontoRowe's efforts so long as they were confined toemployees' nonworking-time.Rowe also participated innew contract negotiations withthe Company through,, April of 1970 as. -a member of theUnion's negotiating committee.On April 16, Rowe received his second written warningnotice from the Company for failing to make entries on his10He continued to so function until the filing of the decertificationpetition (May 11).11' Company-rules requirethat cards be punched at the Company'stimeclock on commencingworkin ,the morning,on leaving work-for lunch,on returning from lunch, and on leaving in the afternoon.As earlier noted,the day shiftbegins at 7a.m., the lunch'breakextends from 11 a.m. to11:30 a.m., and'the' shift endsat-3:30 p in. Timeentriesby hand areprohibitedby Companyrule-but are accepted,if lninaled'by a foreman orhigher Company official. Rowe's handwritten entries were not mltialed,and of coursea doubletime stamp of the same time at the in and outspaces for the lunch break made it impossible to ascertain when heactuallyleft and returned from his lunch break.timecard properly and for going over the head of hisforeman(Tomlinson) -to higher supervision with a pro-duction problem. During the 9 weeks prior to April 16, Rowepunched in and out for lunch at thesametime on 15occasions, and wrote rather than punched,the time heallegedly returned from lunch on 5 occasions.11 The dayafter he was warned (verbally) about writing in time insteadof punching it, he failed to write in the job numbers relatingto his time card punches on that section of his timecard.12Just prior to his receipt of the warning notice, he enteredthe production manager's office and asked . a questionregarding a job he was working on of the ' productionmanager's assistant, Jim Miller. Tomlinson was in the officeat the time talking to Kovar. Rowe stated his reluctance tointerrupt Tomlinson's conversation with, Kovar was thereason he conferred with Miller, instead of Tomlinson, hisforeman at the time.-Following the filing of the decertification petition onMay 11, Rowe campaigned actively for the Union andacted as the Union's observer at the June 25 election.As noted heretofore, both Rowe and Tomlinson attendedthe July 10, meeting called by Baker to set up the Council.Rowe did not raise his hand ,in support thereof, heardBaker's threat to eliminate those who did not support hisproposal,13 and had his action in extinguishing a cigaretteinterpreted by Baker as a public indication of Rowe'sdisdain and .opposition to Baker's proposal. Rowe `andTomlinson also attended. the July, 17 meeting called _byBaker to elect the Council's representatives, wherein Rowesought to persuade several employees not to participate.inthe election, left the scene of the meeting. before it ended,and returned to work. Rowe neglected,-however, to punchhis timecard back in from lunch.-When he noted -thatfailure on punching out to go home, he did not consider thematter of any,great urgency and went home.On his return to work on Monday, July 20, 3 days later,the Friday (July 17) omission did not occur to him. When hedid remember it (at the lunch clockout), he still took noaction inasmuch as he knew the foremen picked up Friday'stimecards the first thing in the morning and checked forand corrected any errors. Since Tomlulsonknew that Rowehad worked the preceding Friday"y ' afternoon (in,, fact,working more time than the other employees who stayed atthe July 17 meeting until its conclusion), he presumed thatTomlinson would, make the appropriate notation on hisCard.14Tomlinson took a very different -tack. On noting Rowe'sfailure to punch back in after lunch the day of the meeting,he took the card to Kovar and suggested .that Rowe bedischarged. Kovar relayed the suggestion to Baker. Baker,with his meeting with the two Council, representatives12One section of the timecard was designed for using the timeclock topunch the time commencing each job and completing it.It was necessary,however,to write in the'job numbers related to such punches. -13 'An employee called by the' Company to testify,Potter,as well aswitnessescalled by the,General Counsel(Rowe and Gibb),-testified to theirunderstanding of Baker's statements and board-=illustrations as tying infailure tosupport the Councilwith removal from eipployment. Thatconclusion appears justified and the Examiner so found.14 In the course of the proceeding, many timecards were produced forexamination, containing handwritten time entries followed'by -foremen'sinitials. TIERNEY ELECTRICAL MFG. CO,235earlier that day in mind, wherein he had reacted favorablyto their requestfor suspensionrather than discharge as astep preliminary to discharge, instructed Tomlinson to giveRowe a(third)written warning notice stating the timepunch omissionas the reason and assigninga 1-weeksuspensionas penalty therefor.In makingout the warning notice, Tomlinson referred tothe failure to punch in as a deliberateomissionon Rowe'spart.That afternoon Rowe approached Tomlinson with arequest for vacationleave.Tomlinson handed Rowe thewarning noticewith the comment that Rowe might notwant to pursuehis requestafter readingsame.Rowe readthe notice and asked Tomlinson if he really believed hisfailure to punch back in from lunch was deliberate.Tomlinson replied that he did. Rowe then crumpled up thenoticein rage,told Tomlinson what he could do with thejob, and gathered up his tools. He then approached Kovarand asked for his check. Kovar stated he could pick it upthe next day.Rowe picked up his check the next day. His desire forreinstatementand the characterization of the July 20 matteras a constructive discharge was, made known to theCompany by its receipt of the Union's August 24 amendedcharge soalleging.Rowe was the leading Union adherent in the Company'semploy -after.the Union's decertification, he had been theUnion's shop steward immediately prior to the decertifica-tion, he had been one of the Union's negotiators in thecontract negotiations between the Company and the Unionimmediately prior to the decertification, he had cam-paigned actively for the Union prior to the decertificationelection,and he was the Union's observer at thedecertification election. Rowe was also conspicuous in hisopposition to the Company's efforts to establish theCouncil as the Union'ssuccessorin representing itsemployees immediately -following the Union's decertifica-tion;he refused to raise his hand in support of theCompany's July 10 proposal for establishment of theCouncil and stamped out a cigarette with his foot at thatmeetingin a deliberate fashion, which act Baker (andundoubtedly others) interpreted as a symbolic act ofdefianceof and opposition to the Company efforts.When Rowe's continued (July 17) defiance15 of theCompany's efforts to establish the Council as the Union'ssuccessordespiteBaker's July 10 threat16 is measuredagainst the trivial17 nature of the offense for which he wasdisciplined, it appears clear that Rowe was disciplined onJuly 20 because of his status as the Union's leadingsupporter among the employees and defiance of andopposition to the Company's efforts to foist the Council onthe employees as the Union's successor,and the Examinerso finds. The Examiner further finds and concludes that by15 By his efforts to persuade other employees not to participate in theCompany-conducted electionof Councilrepresentatives and his adamantand sole refusal to participate therein despite the direct requests of Bakerand Kovar.16See II,B, above.17The Company cited 28 rule violations as the basis for issuance of thefirst warning notice against Rowe;it cited 20 rule violations as the basis forthe second warning notice;from its failure to adduce evidence ofcontinued and repeated violation of the rules recited therein, it may bethe levy of such discipline the Company interfered with,restrained,and coercedRowe in the exerciseof hissight tosupport the Union and his right-to refrainfrom supportingthe Council, and also discriminatedagainst himbecause of,his support of the= Union and opposition to the Council, inviolation of Section8(a)(1) and(3) of the Act.The sole questionremainingiswhetherRowe's quit in thefaceof such discriminatorytreatment constitutes aconstructive discharge in violation of the Act entitlingRowe to, reinstatementand backpay.The Board,has issued(and the Courts have enforced)many orders directingreinstatementand backpay foremployeeswho quit over discriminatorysuspensions,warnings,and reprimands, holding such quits to beconstructive discharges in violation of Section ' 8(a)(1) and(3) of the Act. For example, in the caseofN.LR.B. v. HollyBra of Calif., Inc.,405 F.2d 870 (C.A. 9), enfg. 164 NLRB1112, the Court enforced the Board's order directing thereinstatementwith backpay of a union's principal adherentwho, subsequent to the Union's loss of anelection, quitover discriminatorycriticismof her work and requiring-herperformance of unnecessary repair work;in the case ofN.LR.B. v. Tennessee Packers, Inc.,(C.A. 6, 1964) 339 F.2d203, enfg. 143 NLRB 494, the Court enforceda similarorder for a union's election observer who, after the unionlost an election, quit over discriminatory reprimands andclose and critical inspection of his work; in the case ofCentral Machine & Tool Co., Inc.,1968, 172 NLRB No. 175,the Board issueda similar orderon behalf of an employeewho quit over discriminatory reprimands for small ruleviolations; inBlock Southland Sportswear, Inc.,170 NLRBNo. 101, 1968, the Board ruled similarly with regard to anemployee who quit rather than sign a discriminatorywarning notice;and in RossPort a Plant, Inc.,166 NLRB494, to similar effect, where the employee quit rather thanaccept a discriminatory 3-day suspension.On the basis of the foregoing, the Examiner finds andconcludes that James Rowe was constructively dischargedby the Company on July 20 because he was the Union'sprincipal supporter among the Company's employees andbecause he opposed the Council's formation, that theCompany thereby violated Section 8(a)(1) and (3) of theAct, and that Rowe therefore is entitled to reinstatementwith backpay.CONCLUSIONS of LAW1.At all times pertinent the Company was an employerengaged in commerce and the Union and the Council werelabor organizations within the meaning of Section 2(2), (5),(6), and (7) of the Act.2.Following the July 7 decertification of the Union, theCompany formed, dominated, and assisted the Council insucceeding the Union as the employees' representative forpresumed that the two citations had the desired effect and the offenseswere not repeated.Yet onthe basis of a single occurrence, Rowe's failureto punch his card after lunch on the day of his second apparent defiance ofthe Company's efforts to establish the Council as the Union's successor,when Baker,Kovar, and Tomlinson all saw him at work after lunch (thefirst two visited him there)while other employees were still absent fromtheir work stations to participate in the election and Tomlinson could havemerely entered the proper time,Rowe was issued a third warning noticeand a severe penalty and only narrowly avoided discharge. 236DECISIONSOF NATIONAL-LABOR RELATIONS BOARDcollective-bargaining purposes and contributed support toit, in violation of Section 8(a)(2)and(1)of the Act.3.The Company on July 10 by its President threateneditsemployeeswith discharge for failure to `abandoncontinued'support for the Union and for failure to supportestablishment of the Council in its stead,in`violation ofSection 8(a)(1) of the Act.4.The Company on July20 constructively dischargedJames Rowe because of his status as' the Union's leading'supporter and his opposition to the Company's efforts toestablish the Council as the Union's successor as therepresentative of its employees,in violation of Section'8(a)(1) and(3) of the Act.5.The above unfair labor practices affect commerce asdefined in Section 2(6) and(7) of the Act.THEREMEDY,Having found that the-Company committed unfair laborpractices, the Examiner shall recommend that the Compa-ny be ,directed to.cease and desist therefrom and take theaffirmativeactions specified in the Order below toeffectuate the policies of the Act.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record, and pursuant toSection 10(c) of the Act, the Examiner issues the followingrecommended:18ORDERTierney Electrical Manufacturing Company, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Forming, dominating, or assisting the TierneyEmployees Council or any other labor organization of itsemployees;(b) Recognizing or dealing with the Tierney Employees'Council as the 'representative of its employees for thepurpose of dealing with the Company concerning wages,rates of pay, hours, or other working conditions;(c) Threatening its employees with discharge for support-ing the International Brotherhood of Electrical WorkersLocal-46, AFL-CIO, and/or failing or refusing to,supportthe Tierney Employees Council as the successor thereto;(d)Discharging- or otherwise disciplining its employeesfor supporting International Brotherhood of ElectricalWorkers Local 46, AFL-CIO, and/or failing or refusing tosupport the Tierney Employees Council asits successor.2.Take the following affirmative action:(a)Withdraw and withhold all recognition from theTierney Employees Council and completely disestablish itas the representative of the Company's employees for the'purpose of dealing with the Company concerning wages,ratesof pay, hours,'or other working conditions;(b)Offer to James Rowe immediate'and full'reinstate-ment to his former or a substantially equivalent positionwithout prejudice to his seniority and otherr rights andprivileges and make him whole for any loss of pay he mayhave suffered by reason of the discrimination against'him,for the period beginning July 20,1970, and ending the date"he is offered the aforesaidreinstatement,computed in themanner set out inF. `W.Woolworth Co.,90 NLRB 289,together with interest on the amount so computed at therate of 6 percent per annum, as set outin, Isis Plumbing andHeating Co.,138 NLRB 716;-(c)Notify James Rowe immediately, if he is presently,serving in the Armed Forces of the United States, of hisright to full reinstatement upon application therefor afterdischarge from the Armed Forces, in accordance' with theSelective Service Act and the,Univer`sal Military ' Trainingand Service Act.(d) Post at its place of business in Seattle, Washington,copies of the attached notice marked "Appendix:" 19 Copiesof the notice, on forms provided by the Regional Director'for Region 19, shall be signed by an authorized representa-tive of the Company, and posted by it immediately uponreceipt thereof and maintained for 60 consecutive days'thereafter in conspicuous places where,notices to employ-ees are customarily posted. Reasonable steps shall be takenby"the Company to insure- that the notices are 'not altered,'defaced, or covered by any other materials. '''(e)Notify the Regional Director for Region 19, inwriting,within 20 days from the date of receipt of thisDecision, what steps the Company has taken to comply,herewith.2018 In the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the National Labor Relations Board, thefindings,conclusionsand recommended Order herein shall, as provided bySection 102.48 of said Rules, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto 'shall bedeemed waived for all purposes.19 In theevent that the Board's- Order is enforced by a Judgment of aUnited StatesCourt of Appeals, the words in the notice reading "Posted byOrder of the National Labor RelationsBoard"shall be changed to read"Posted Pursuant to a Judgment of the United:States Court of AppealsEnforcing an Order of the National Labor Relations Board."20 In the event this Recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read:"Notify theRegional Director for Region19, yin `Writing,within 20 daysfrom the ' date of this Order, what steps the Respondent has ' taken tocomply herewith."